Allow me
to congratulate you, Sir, on your election to the presidency
of the forty-eighth session of the General Assembly and to
express our conviction that your experience and diplomatic
skills will make a valuable contribution to the work of this
august body. My delegation will spare no effort to support
you in the fulfilment of your tasks. I should also like to
avail myself of this opportunity to thank your predecessor,
Mr. Stoyan Ganev, for the way he conducted the work of the
General Assembly during a difficult period.
Over the last eight months, this Organization has been
able to welcome six new Member States: Slovakia, the
Czech Republic, The Former Yugoslav Republic of
Macedonia, Monaco, Eritrea and Andorra, thus enhancing
the universality of the United Nations.
Since the last session of the General Assembly we have
been witness to historic gains in regional disputes. The
signing of the peace agreement between Israel and the
Palestine Liberation Organization is a unique breakthrough
and will, it is hoped, lead to a just and lasting peace for the
region. When the President of the African National
Congress, Mr. Nelson Mandela, spoke in this Hall on 24
September, he outlined the historic advances made towards
democracy in South Africa. We are very hopeful that a new
South Africa will play a vital role in the development of the
African continent.
My country was admitted to the United Nations on
18 September 1990 and has tried over the last three years to
maintain as active a presence and participation as possible.
While Liechtenstein was the 160th Member in 1990, the
Organization today has 184 members. This considerable
increase in the Organization’s membership makes it clear
that the ongoing discussion of equitable representation on
and expansion of the Security Council’s membership is
timely and necessary.
In our view, the priorities in reforming the Security
Council are cohesion and effectiveness. It is of great
importance, however, that the discussion of reforms also
include the question of the Security Council’s work, since
broad support for its actions is an indispensable condition of
its legitimacy, which can only be guaranteed by enhanced
transparency and cooperation with other Member States.
Article 23 of the Charter establishes that the contribution to
the maintenance of international peace and security is the
first criterion for membership in the Council; it is obvious
that the second criterion - equitable geographical distribution
- has so far not been given due attention. In view of the
obvious importance of the Security Council’s composition,
we favour taking the necessary time to make adjustments
beneficial to the credibility of the Organization as a whole.
The new effectiveness of the Security Council is
manifested, among other ways, by the recent considerable
increase of peace-keeping and peacemaking missions. These
operations are closely observed by the public and are often
taken as a yardstick for the activities of the United Nations
as a whole. While we think it important to give more
attention to other fields, such as that of social development,
we are aware of the impact that the failure or success of
peace-keeping activities can have on the credibility of the
Organization. In our view, the United Nations should not
engage in an ever-increasing number of peace-keeping
Forty-eighth session - 5 October l993 9
missions all over the world. A more important role should
be given to preventive diplomacy, which can be carried out
by regional organizations or arrangements such as the
Conference on Security and Cooperation in Europe (CSCE).
The participating States consider the CSCE a regional
arrangement in the sense of Chapter VIII of the United
Nations Charter, and as such it provides an important link
between European and global security. Liechtenstein, as a
participating State, believes that enhancement of the
cooperation with the CSCE is crucial; my country favours
the idea of granting observer status to that organization and
has supported the request for the inclusion of an additional
item to this effect in the agenda of the forty-eighth session.
Preventive diplomacy cannot, however, replace peace-
keeping, and the United Nations must remain as active in
that field as is necessary. It must be pointed out that the
existing infrastructure in New York is not sufficient to cope
with the wide range of tasks, and urgently needs to be
improved.
Deplorable events in the recent past have made it clear
that there is not sufficient protection of civil and military
personnel involved in peace-keeping missions. We therefore
wholeheartedly welcome the inclusion of a new agenda item
proposed by the delegation of New Zealand regarding the
question of responsibility for attacks on United Nations and
associated personnel and measures to ensure that those
responsible for such attacks are brought to justice.
With the growing involvement of the United Nations in
complex conflicts, the Organization’s role has been
transformed into a more active and comprehensive one. As
a result, relief workers expose their lives to great risk in
their efforts to alleviate human suffering. My delegation
believes that it simply cannot be tolerated that relief workers,
who themselves want to save lives, should become targets.
The United Nations should make it very clear that these acts
of violence will not go unpunished. The emblems of the
United Nations, the Red Cross and the Red Crescent must be
respected.
Humanitarian assistance today faces the challenge of
many complex emergency situations. These challenges must
be met on the basis of the principles of neutrality,
impartiality and humanity; humanitarian aid must not be
politicized. When we are called upon to give proof of our
solidarity, we must provide the necessary financial means.
We are, however, also called upon to address the root causes
of many disasters, such as poverty, population increase and
civil and ethnic strife. Imbalances feed misery; they not
only are unfair but are dangerous.
Forty-five years after the adoption of the Universal
Declaration of Human Rights, a great deal remains to be
done in this field, to which we attach particular importance.
The World Conference on Human Rights in June 1993 was
a very important event, and we all know how difficult it was
to adopt the Vienna Declaration and Programme of Action.
This text can constitute a milestone in the history of the
United Nations only if it is followed by determined action by
the General Assembly in the spirit of the Vienna
Declaration. In our view, it is of the utmost importance that
the the Centre for Human Rights be given the resources
necessary to enable it to carry out its tasks even more
efficiently. In addition, the creation of the post of high
commissioner for human rights is a laudable initiative, and
the General Assembly should provide him or her with a
strong mandate within the already existing structures.
It is a well-known fact that the financial situation of the
United Nations is disastrous. In his speech of 26 August,
the Secretary-General accordingly outlined initial steps to
cope with this crisis. The measures taken by the Secretary-
General seem to be unavoidable, and we hope they will not
have a negative impact on the work of the General
Assembly. In our view, urgent action by the General
Assembly is needed to prevent further deterioration, which
could have serious consequences. Punctual and full payment
of the assessed contributions must be made by all States and
arrears must be paid in full and promptly. Proposals aimed
at ensuring proper utilization of resources and establishing
adequate accountability within the United Nations should be
discussed thoroughly and expeditiously. Finally, an overall
reform of the financial sector seems to be necessary. All
suggestions which might contribute to this aim, especially
those contained in the so-called Volcker-Ogata report, should
be studied with due attention.
Much has been said about the changes that have taken
place since the ending of the cold war. Unfortunately we
cannot say that all these changes have been positive. To the
infinite regret and dismay of the whole international
community, we have continued to witness the outbreak of a
great number of ethnic and national conflicts, accompanied
by the untold suffering of innocent people. There must be
a better way for the world to manage its affairs. While
tensions within and between communities may be an
inevitable part of the human condition, it is, in our view, of
the utmost importance that ways be found to defuse them
peacefully and without bloodshed.
In this context, I should like to refer briefly again to an
idea which might take us a step in the right direction and
which I introduced when I had the great honour to address
10 General Assembly - Forty-eighth session
the General Assembly for the first time at its forty-sixth
session, very soon after Liechtenstein became a Member of
the United Nations. On that occasion, I ventured to suggest
that a basis for some solutions could be found within the
principle of self-determination. The value of this great
principle has been fully demonstrated in the traditional
context of decolonization. But it need not be limited to that
context. Applied also to communities within States, and
allowing for them to have different levels of autonomy
according to the particular circumstances of different
communities, it could perhaps defuse many of the tensions
which are such a potent source of conflict. Such principles,
placed within a suitable framework, would give an effective
and practical dimension to the principle of self-determination
which it has sometimes seemed to lack. Eventually such
provisions could perhaps come to be elaborated in a
convention to be of general application.
Since first putting those thoughts before this Assembly,
we in Liechtenstein have been encouraged by the degree of
interest which has been shown in them. Our ideas are
flexible, although our objective - which is to find practical
and effective ways of avoiding, or at least reducing, tensions
between communities - remains firm. We have refined our
initial thoughts on the subject in the light of comments made
by others, and we developed our ideas further at the last
session of the General Assembly, both during debates in the
Third Committee and when the Head of Government
addressed the Assembly in the course of the general debate.
On that occasion, the Head of Government announced
that the Government of Liechtenstein would be inviting each
Government represented in the Assembly, including
Observers, to nominate an independent expert to attend an
informal meeting of experts in Liechtenstein to discuss these
matters further. That meeting took place from 16 to 18
March this year, attended by participants nominated by 46
States and international and non-governmental organizations.
I attended it myself throughout, and can say personally how
valuable we found the contributions participants made to the
development of our thinking. Perhaps I might be allowed to
take this opportunity to thank them all for their participation
in what we see as an important and valuable project.
Over the past two years we have, in these various ways,
carried forward our belief that, in the ideas first put forward
to Assembly in 1991, the international community may find
some way forward in its search for ways of avoiding the
kind of internal conflicts which cause ever-increasing human
suffering and which are increasingly dangerous for the peace
and safety of our world. To make further progress we
decided this year to seek to inscribe an item on the
Assembly’s agenda which would enable our ideas to be fully
discussed by the full membership of the United Nations. We
are grateful that our proposal was accepted and now appears
on the agenda for this session as item 108 (b), entitled
"Right of peoples to self-determination: Effective realization
of the right of self-determination through autonomy". We
look forward to the debate which will follow, and I hope to
be able to participate myself in at least part of it. We hope
that in the light of what may be said in the debate, the
Assembly will agree that there is, in the ideas which we
have put forward, something valuable which merits further
consideration and elaboration.
We do not underestimate the difficulties ahead. We are
aware of the sensitivities of this whole subject, especially in
these times. Great though those difficulties and sensitivities
may be for some States, we are convinced that the needs of
the international community are even more pressing. The
dangers, horrors and suffering to which tensions between
communities within States can give rise, and of which we
sadly have daily reminders, make it essential for the
international community to make every effort to open up
new thinking in this field in order to find practical and
effective means for further promoting the principles and
purposes of the Charter of the United Nations.
We consider it a great privilege to have an Organization
such as the United Nations, founded upon a Charter which
encompasses the highest ideals of humankind. I wish to take
this opportunity to reaffirm my country’s commitment to the
principles enshrined in the Charter of the United Nations.
